            Case 1:17-cv-00850-KOB Document 47 Filed 10/17/18 Page 1 of 1                                  FILED
                                                                                                  2018 Oct-17 PM 05:10
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVISION

RICHARD LOVELL AND CHANDA                          )
LOVELL,                                            )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )       Case No. 1:17-CV-850-KOB
                                                   )
SELENE FINANCE, LP,                                )
                                                   )
       Defendant.                                  )


                                               ORDER

       At the October 17, 2018 status conference, the parties executed a Memorandum of

Understanding. As a result, the court EXTENDS the stay for 90 days until January 15, 2019. The

parties shall file a joint status report on or before January 15, 2019, indicating the status of the

settlement outlined in the Memorandum of Understanding.

       DONE and ORDERED this 17th day of October, 2018.



                                               ____________________________________
                                               KARON OWEN BOWDRE
                                               CHIEF UNITED STATES DISTRICT JUDGE
